IN THE SUPREME COURT OF TEXAS

                                 No. 08-0633

                  IN RE  BEIRNE, MAYNARD & PARSONS, L.L.P.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for stay, filed August  8,  2008,  is
granted.   The Amended Order to Conduct  Audit  dated  April  29,  2008,  in
Cause No. 06-0343, styled Beirne, Maynard &  Parsons  v.  Riverstone  Claims
Management, LLC. and TIG Insurance Company, individually  and  as  successor
in interest to Transamerica Insurance  Company  and  Transamerica  Insurance
Company of Texas, in the 71st District Court of Harrison County,  Texas,  is
stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 3:00 p.m., August 25, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 13, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk